DETAILED ACTION
Election/Restrictions
Newly submitted claim 19-20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 19-20 is/are directed to related products of originally files claims 2, 4-5 and 9-16. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed claims 19-20 require a mode of operation in which the determination unit makes a determination based on a “type” if imaging location.  This is a mode of operation that is different from any of claims 2, 4-5 and 9-16 and therefore, was not originally presented.  
In addition the modes of operation of claims 2, 4-5 and 9-16 are not required by claims 19-20.  For a non-exhaustive example, claim 2 does not require a determination based on a “type” of location as indicated above, Claim 2 does require a mode of operation in which a user in enabled to make a determination based on “line-of-sight” direction.  However, this mode of operation is not required by claims 19-20.  Therefore, each invention requires an operation mode that is not required by the other.  This is evidence that the claims are do not overlap in scope.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. US 2017/0085803 hereinafter referred to as Chin in view of Yoneji et al. US 2016/0127692 hereinafter referred to as Yoneji.
In regards to claim 1, Chin teaches:
“An information processing apparatus comprising: one or more processors functioning by executing instructions stored in one or more memories as the following units:”
Chin Figure 2 and paragraph [0002] describes implementation of logic on hardware.
“a determination unit configured to determine from among a plurality of different user interfaces used for generating ... viewpoint images”
Chin Figure 2 and paragraph [0030] teaches User Interface Generation Logic 205 configured to generate a user interface.  Chin paragraph [0059] and Figure 5 teaches the user interface and specifically some members of User Controls 310A-310H are grayed out because there are currently no members of Cameras 105 associated with these controls.  The determination of the specific controls (310A –H) based on available cameras leads to different presentations of the user interface. 
“corresponding to different imaging locations based on a plurality of captured images captured by a plurality of imaging apparatuses, 
Chin teaches in Figure 3 and paragraph [0037] each of User Controls 310 can be associated with a different member of Cameras 105, and is configured for a user to select between video data generated using these different members of Cameras 105.  Each camera corresponds to a different imaging location.
“a user interface corresponding to an imaging location where the plurality of imaging apparatuses performs imaging”
Chin teaches in Figures 1 and 3 and paragraph [0037] each of User Controls 310 can be associated with a different member of Cameras 105, and is configured for a user to select between video data generated using these different members of Cameras 105.  Each time a different view is displayed in the main screen the visual appearance of the interface is changed because a new imaging location is presented and thus a different interface is displayed.
“and a provision unit configured to provide the user with the user interface determined by the determination unit”
Chin paragraph [0029] and Figure 2 teaches a display device 215.  Figures 3-5 teach various presentations of the user interface.
Chin does not explicitly teach:
“[generating ] virtual [viewpoint images]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “[generating a] virtual [viewpoint image based on a plurality of captured images]” because even though a person makes the same motion, different pieces of motion information are obtained to make it difficult to compare the pieces of motion information among the cameras (Yoneji paragraph [0008]).
In regards to claim 2, Chin/Yoneji teaches all the limitations of claims 1 and further teach:
“wherein the user interface enables a user operation for determining a viewpoint position of a … viewpoint and a line-of-sight direction from the … viewpoint, related to the … viewpoint image”
Chin teaches in paragraph [0038] if the target moves to the right out of the field of view presented in Main Video Display 305, then User Control 31 OB can be used to select the member of Cameras 105 whose field of view the target is most likely to be found next.  Selection 
Chin does not explicitly teach:
“virtual [viewpoint]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “virtual [viewpoint]” because even though a person makes the same motion, different pieces of motion information are obtained to make it difficult to compare the pieces of motion information among the cameras (Yoneji paragraph [0008]).
In regards to claim 4, Chin/Yoneji teaches all the limitations of claims 1 and further teach:
“wherein the determination unit determines a user interface corresponding to an event imaged by the plurality of imaging apparatuses from among the plurality of different user interfaces”
Chin teaches in paragraph [0055] video sequences may be useful for tracking a first target back in time until some event occurs and then tracking a second target forward in time following 
In regards to claim 5, Chin/Yoneji teaches all the limitations of claim 4 and further teach:
“wherein the event to be imaged by the plurality of imaging apparatuses is identified based on the plurality of captured images”
Chin teaches in paragraph [0055] video sequences may be useful for tracking a first target back in time until some event occurs and then tracking a second target forward in time following the event.  The video sequence is based on the plurality of captured images.

In regards to claim 10, Chin/Yoneji teaches all the limitations of claims 1 and further teach:
“wherein, as a user interface to be provided for the user, the determination unit determines an operation screen to be provided for the user from among a plurality of operation screens different in at least either one of a layout of components on a display screen and an operation associated with the component, and wherein the provision unit instincts a display unit to display the operation screen determined by the determination unit to provide the user with the operation screen”

In regards to claim 11, Chin/Yoneji teaches all the limitations of claims 1 and further teach:
“wherein the provision unit instructs the display unit to display an operation screen including, as the component, an image illustrating an overview of an entire imaging region imaged by the plurality of imaging apparatuses”
Chin Figure 5 teaches an interactive map 510 which is an overview of the region.
In regards to claim 12, Chin/Yoneji teaches all the limitations of claims 1 and further teach:
“wherein, as a user interface to he provided for the user, the determination unit determines an input unit to be provided for the user from among a plurality of input units enabling different operations, and wherein the provision unit provides the user with the input unit determined by the determination unit”
Chin Figure 2 and paragraph [0030] teaches User Interface Generation Logic 205 configured to generate a user interface.  Chin paragraph [0059] and Figure 5 teaches the user interface and specifically some members of User Controls 310A-310H are grayed out because 
In regards to claim 13, Chin/Yoneji teaches all the limitations of claims 12 and further teach:
“wherein the input unit includes a controller to be used to generate the … viewpoint image”
Chin paragraph [0059] and Figure 5 teaches the user interface and specifically some members of User Controls 310A-310H.
Chin does not explicitly teach:
“virtual [viewpoint]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “virtual [viewpoint]” because even though a person makes the same motion, different pieces of motion information are obtained to make it difficult to compare the pieces of motion information among the cameras (Yoneji paragraph [0008]).
In regards to claim 14, Chin/Yoneji teaches all the limitations of claims 12 and further teach:
“wherein the determination unit determines an input unit to be provided for the user from among the plurality of input units different in a variation of at least either one of a viewpoint position of a ... viewpoint and a line-of-sight direction from the ... viewpoint, related to the ... viewpoint image, corresponding to an input operation on the input unit”
Chin teaches in paragraph [0042] Video Data Selection Logic 235 is configured to change the video data presented in Main Video Display 305 if a user activates one of User Controls 310.  This is equivalent to input units different in a variation of a viewpoint position.
Chin does not explicitly teach:
“virtual [viewpoint]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “virtual [viewpoint]” because even though a person makes the same motion, different pieces of motion information are obtained to make it difficult to compare the pieces of motion information among the cameras (Yoneji paragraph [0008]).
In regards to claim 16, Chin/Yoneji teaches all the limitations of claims 12 and further teach:
“wherein the determination unit determines an input unit to be provided for the user from among the plurality of input units different in a setting for an operation for automatically determining at least either one of a viewpoint position of a …  viewpoint and a line-of-sight direction from the … viewpoint, related to the … viewpoint image”
Chin Figure 2 and paragraph [0030] teaches User Interface Generation Logic 205 configured to generate a user interface. Chin paragraph [0059] and Figure 5 teaches the user interface and specifically some members of User Controls 310A-310H are grayed out because there are currently no members of Cameras 105 associated with these controls. The determination of the specific controls (310A -H) based on available cameras leads to different presentations of the user interface. The Examiner interprets this as determining a user interface from among a plurality of user interfaces.  Chin teaches in Figure 2 and paragraph [0054] Video Tracking System 200 optionally includes a Stitching Logic 245 configured to form a video sequence out of video data generated using more than one member of Cameras 105.  The video sequence includes video data from different members of Cameras 105 in a chronological order.  The video sequence may be automatically generated as a target is tracked using Video Tracking System 200.  The stitched sequence is a presentation of a predetermined viewpoint.
Chin does not explicitly teach:
“virtual [viewpoint]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “virtual [viewpoint]” because even though a person makes the same motion, different pieces of motion information are 
In regards to claim 17, Chin/Yoneji teach all the limitations of claim 1 and claim 17 contains similar limitations in method format.  It would have been obvious for a person with ordinary skill to have practiced the invention as a method.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 1.
In regards to claim 18, Chin/Yoneji teach all the limitations of claim 1 and claim 18 contains similar limitations in article format.  It would have been obvious for a person with ordinary skill to have practiced the invention as an article.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
In regards to claim 21, Chin teaches:
“An information processing apparatus comprising: one or more processors functioning by executing instructions stored in one or more memories as the following units”
Chin Figure 2 and paragraph [0002] describes implementation of logic on hardware.
“an acquisition unit configured to acquire information for specifying an imaging target subject imaged by a plurality of imaging apparatuses”
Chin Figure 2 teaches a video input interface 225 which acquires the information from cameras 105. 
“a determination unit configured to determine, from among a plurality of different user interfaces used for generating … viewpoint images corresponding to different imaging target subjects based on a plurality of captured images captured by the plurality of imaging apparatuses, a user interface corresponding to the imaging target subject specified based on the information acquired by the acquisition unit” 
Chin Figure 2 and paragraph [0030] teaches User Interface Generation Logic 205 configured to generate a user interface. Chin paragraph [0059] and Figure 5 teaches the user interface and specifically some members of User Controls 310A-310H are grayed out because there are currently no members of Cameras 105 associated with these controls. The determination of the specific controls (310A -H) based on available cameras leads to different presentations of the user interface. The Examiner interprets this as determining a user interface from among a plurality of user interfaces. Other determined variations of the user interface include Sequence Thumbnails 520A-520D are an index to a video sequence generated as a target travels through Facility 100. This video sequence is optionally generated automatically in response to a user's operation of User Controls 310. The Examiner interprets the ability to optionally generate a feature for display on the user interface is equivalent to having more than one user interface to choose from as well. Chin teaches other features that may be generated optionally as well.  It is also clear that these determinations are made from the information acquired by the video interface 225 (i.e. the acquired captured images from cameras 105).
“and a provision unit configured to provide the user with the user interface determined by the determination unit”
Chin paragraph [0029] and Figure 2 teaches a display device 215.  Figures 3-5 teach various presentations of the user interface.
Chin does not explicitly teach:
“[generating] virtual [viewpoint images]”

In regards to claim 21, Chin teaches:
“An information processing apparatus comprising: one or more processors functioning by executing instructions stored in one or more memories as the following units”
Chin Figure 2 and paragraph [0002] describes implementation of logic on hardware.
“a determination unit configured to determine, from among a plurality of different user interfaces used for generating … viewpoint images corresponding to different imaging target subjects based on a plurality of captured images captured by a plurality of imaging apparatuses, a user interface for enabling a user to specify at least either one of a viewpoint position of a predetermined virtual viewpoint and a line-of-sight direction from the predetermined … viewpoint corresponds to an imaging target subject imaged by the plurality of imaging apparatuses”

“and a provision unit configured to provide the user with the user interface determined by the determination unit”
Chin paragraph [0029] and Figure 2 teaches a display device 215.  Figures 3-5 teach various presentations of the user interface.
Chin does not explicitly teach:
“virtual [viewpoint images]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “[generating a] virtual 
In regards to claim 23, Chin/Yoneji teach all the limitations of claim 21 and claim 23 contains similar limitations written in method format.  It would have been obvious for a person with ordinary skill to have practiced the invention as a method.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 21.
In regards to claim 24, Chin/Yoneji teach all the limitations of claim 22 and claim 24 contains similar limitations written in method format.  It would have been obvious for a person with ordinary skill to have practiced the invention as a method.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 22.
In regards to claim 25, Chin/Yoneji teach all the limitations of claim 21 and claim 25 contains similar limitations written in article format.  It would have been obvious for a person with ordinary skill to have practiced the invention as an article.  Therefore, claim 25 is rejected for similar reasoning as applied to claim 21.
In regards to claim 26, Chin/Yoneji teach all the limitations of claim 22 and claim 26 contains similar limitations written in article format.  It would have been obvious for a person with ordinary skill to have practiced the invention as an article.  Therefore, claim 26 is rejected for similar reasoning as applied to claim 22.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. US 2017/0085803 hereinafter referred to as Chin in view of Yoneji et al. US 2016/0127692 hereinafter referred to as Yoneji in view of de Paz et al. US 2014/0075476 hereinafter referred to as de Paz.
In regards to claim 9, Chin/Yoneji teaches all the limitations of claims 1 but do not explicitly teach:
“further comprising a detection unit configured to detect a user operation for determining the user interface by the user, wherein the determination unit determines the user interface based on the user operation detected by the detection unit”
However, de Paz teaches in paragraph [0086] determine a selection characteristic for the selection; determine a content characteristic for the content associated with the selection; and based on the selection characteristic and the content characteristic, affect a change in the user interface.  A change in the user interface is interpreted as a selection of a different user interface.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin/Yoneji in view of de Paz to have included the features of “further comprising a detection unit configured to detect a user operation for determining the user interface by the user, wherein the determination unit determines the user interface based on the user operation detected by the detection unit” because there are still issues with the consolidation of features and the presentation of these features in Smart TVs (de Paz paragraph [0004]).
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
Applicant asserts that the cited references do not teach all of the features of amended claim 1.  However, as indicated in the rejection above, the cited references teach:
“a determination unit configured to determine from among a plurality of different user interfaces used for generating ... viewpoint images”

“corresponding to different imaging locations based on a plurality of captured images captured by a plurality of imaging apparatuses, 
Chin teaches in Figure 3 and paragraph [0037] each of User Controls 310 can be associated with a different member of Cameras 105, and is configured for a user to select between video data generated using these different members of Cameras 105.  Each camera corresponds to a different imaging location.
“a user interface corresponding to an imaging location where the plurality of imaging apparatuses performs imaging”
Chin teaches in Figures 1 and 3 and paragraph [0037] each of User Controls 310 can be associated with a different member of Cameras 105, and is configured for a user to select between video data generated using these different members of Cameras 105.  Each time a different view is displayed in the main screen the visual appearance of the interface is changed because a new imaging location is presented and thus a different interface is displayed.
“and a provision unit configured to provide the user with the user interface determined by the determination unit”
Chin paragraph [0029] and Figure 2 teaches a display device 215.  Figures 3-5 teach various presentations of the user interface.

“[generating ] virtual [viewpoint images]”
However, the technique of generating a virtual viewpoint from multicamera systems is known.  Yoneji teaches in Figure 3 and paragraph [0032] the virtual viewpoint generation unit 203 and the conversion method determination unit 204.  In this example, two cameras are used, and the cameras are defined as a camera A 304 and camera B 305, respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Chin in view of Yoneji to include the feature of “[generating a] virtual [viewpoint image based on a plurality of captured images]” because even though a person makes the same motion, different pieces of motion information are obtained to make it difficult to compare the pieces of motion information among the cameras (Yoneji paragraph [0008]).
Therefore, these arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422